Citation Nr: 1037420	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  05-06 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a skin disability, 
characterized as a rash on the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to February 
1969, and February 1991 to June 1991.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a July 2004 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which essentially determined that new and material 
evidence had not been received to reopen the service connection 
claim for a skin disability of the lower extremities.

In October 2008, the Board remanded the case for further 
development.

In an October 2009, the Board reopened the Veteran's service 
connection claim, and remanded the claim on the merits for 
further development.  The case has since returned to the Board 
for further appellate consideration.


FINDING OF FACT

A clear preponderance of the evidence is against a finding that 
the Veteran's current skin disability, asteatotic eczema of the 
lower extremities, is related to his in-service treatment for 
skin ulcers on the left lower extremity with secondary infection.  


CONCLUSION OF LAW

Asteatotic eczema of the lower extremities was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
Rather, in Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

VCAA notice was provided to the Veteran in March 2004, November 
2008, and June 2009.  These letters informed the Veteran of what 
evidence was required to substantiate his claim, and of the 
Veteran's and VA's respective duties for obtaining evidence. The 
claims were readjudicated by way of July 2009 and February 2010 
supplemental statements of the case.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran indicated that he was treated for a skin rash at the 
Tuskegee, Alabama, VA Medical Center (VAMC) within one year after 
service discharge.  A request for records was accomplished in 
1990 and again in 2004; however, the VAMC in Tuskegee indicated 
that it has no records for the Veteran.  As such, the Board finds 
that further attempts to obtain these records would be futile. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims folder contains service treatment 
records, service, lay statements, VA and private medical 
evidence.  The Veteran was afforded a VA skin examination.   
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Legal Criteria - Service Connection

Under the relevant regulations, service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2010).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 
(2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see also 38 
C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Analysis

The Veteran is seeking service connection for a skin disability 
of the lower extremities.  Service treatment records dated in 
October 1967 show that the Veteran was treated for skin ulcers of 
the left leg. Clinical evaluation of the skin conducted in 
November 1968 upon discharge from service was normal.

VA examination report dated in January 1973 shows no diagnoses 
pertinent to the skin. 

In April 1973, the RO initially denied the Veteran's service 
connection claim for skin ulcers of the lower extremities.  The 
Veteran did not appeal this rating decision within one year of 
being notified; therefore it became final.  

Treatment notes dated in 1986 provided by Dr. Breckenridge show 
an impression of a rash with no further explanation.  

The Veteran sought to reopen the service connection claim for a 
skin disability in March 1990.  The RO denied the claim in a June 
1990 rating decision and the Veteran appealed such decision.

Thereafter, in July 1991, the Board denied service connection for 
ulcers of the lower extremities, and the Veteran was notified of 
that decision in the same month. The Veteran did not file a 
timely appeal, thus that decision became final.  38 U.S.C. § 7104 
(West 1991); 38 C.F.R. 38 C.F.R. § 19.104 (1991); currently 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

Thereafter, post-service evidence referencing skin problems on 
the lower (right) extremity is not shown in the record until 
February 2005, approximately 34 years after service discharge in 
1969.  Evidence of a prolonged period without medical complaint 
can be considered as a factor, along with other factors 
concerning the Veteran's health and medical treatment during and 
after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

A VA treatment note dated in February 2006 shows that the Veteran 
underwent a dermatological consultation due to complaints of a 
rash on the legs; topical medication was prescribed.  Subsequent 
"Active Outpatient Medications" list shows a prescription for 
triamcinolone acetonide to be applied topically on his legs, 
twice a day. 

Pursuant to the 2009 remand, the Veteran underwent a VA skin 
examination in January 2010; he reported a history of a bilateral 
leg "rash" that comes and goes since serving in Vietnam.  The 
VA examiner diagnosed the Veteran with asteatotic eczema of the 
right and left legs, and opined that such disability is not 
caused by or the result of service.  The examiner also indicated 
that asteatotic eczema is common in the elderly population.  The 
record does not contain a medical opinion favorable to the claim.  
Consequently, there is no evidence of a nexus between the 
Veteran's current skin disability and the in-service treatment.

When assessing the probative value of a medical opinion, the 
access to claims file and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. 
App. Dec. 1, 2008)

The January 2010 VA examiner reviewed the entire claims file and 
included a synopsis of the Veteran's medical history and an 
examination was performed.  It was concluded that the current 
asteatotic eczema is not related to the in-service treatment for 
skin ulcers and secondary infection.  The VA opinion is factually 
accurate, fully articulated, and contains sound reasoning; it is 
afforded significant probative value.  

The Veteran is competent to report his skin symptomatology, as it 
is readily observable by laypersons and does not require medical 
expertise to establish its existence, see Charles v. Principi, 16 
Vet. App. 370 (2002).  However, the etiology of the Veteran's 
skin disability is not readily apparent to a lay person and there 
is no evidence that he has the medical expertise to make this 
determination

The Board has also considered the Veteran's report of continuity 
of symptomatology.  See Buchanan, supra.   However, as noted by 
the January 2010 examiner, the in-service superficial skin ulcers 
shown in 1967 with secondary infection resolved without evidence 
of residuals, as demonstrated by a normal skin evaluation on 
separation examination in November 1968, and the initial VA 
examination conducted in January 1973.  Further, even though the 
record contains a 1986 treatment note from Dr. Breckenridge 
showing an impression of a rash, there is no indication that such 
rash was located on the Veteran's lower extremities; 
nevertheless, even if it were, this skin condition would still 
have occurred more than 17 years following his service discharge 
in 1969.  Thus, in this case, the Board finds that the competent 
medical evidence of record outweighs the Veteran's lay reports of 
etiology.  The Board also points out that on written argument 
dated in September 2010, the Veteran's representative indicated 
that Dr. Breckenridge retired in 1975; however, the records 
received from such physician are dated after 1975.  

In sum, a clear preponderance of the evidence is against a 
finding of a link between the Veteran's current asteatotic eczema 
of the legs and his in-service diagnosis of skin ulcers and 
secondary infection.  As the preponderance of the evidence is 
against the Veteran's service connection claim for a skin 
disability of the lower extremities, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for asteatotic eczema of the 
lower extremities is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


